DETAILED ACTION

This communication is in response to Application No. 16/554,585 filed 08/28/2019 which claims priority from Foreign Application No. 2019-053817 filed 3/20/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Request for Continued Examination (RCE) and the amendment presented on 9/24/2021 which provides changes to claims 1, 6, 12, and 14-15, cancelled claims 5 and 7, is hereby acknowledged. Claims 1-4, 6, 8-15 are pending and examined below.

Response to Arguments
Rejections Under 35 U.S.C. §102(a)(2) and §103
Regarding independent Claims 1, 14, and 15, Applicant amended the claims and argues that “Hayasaka fails to explicitly or implicitly disclose different areas (upper, lower, right portion of end areas, and background area) specifically arranged in the end portions of the area the data to be edited. Hayasaka also fails to explicitly or implicitly disclose “display the tool box with a different content in accordance with the position at the upper, lower, right, and left portions of the end areas, and the body text area detected by the processor.”
The Examiner respectfully submits that the arguments have been fully considered and are persuasive in light of the amendments to claims 1, 14, and 15. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 by Hayasaka in view of Ahn wherein Ahn teaches the added limitations and combines reasonably with Hayasaka as shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka (US Pub. 2015/0012884 A1) in view of Ahn et al. (US Pub 2012/0050158 A1).

Claim 1: Hayasaka and Ahn teach An information processing apparatus comprising a processor configured to:
perform control so as to display a display area that includes data to be edited, (“Hayasaka”, Fig. 9. [0115], screen for editing image data, e.g., a photograph), 
detect a position designated by a user in the display area; perform control so as to display a tool box, in which a plurality of tools are registered, through an identical operation (“Hayasaka”, Fig. 9. [0115], user moves the cursor to a location of the photograph, the CPU 10 detects the cursor position and displaying edit menus corresponding to the location); and
perform control, in a case where the tool box is to be displayed, so as to display the tool box with a different content in accordance with the position (“Hayasaka”, Abstract, display edit menus differently in accordance with a relative positional relationship between a position of the target and a cursor position in the past, and Figs. 9 and 10 [0115]-[0117]).
Hayasaka does not explicitly teach wherein the data to be edited includes end areas provided at upper, lower, right, and left portions, and a body text area, and perform control, in a case where the tool box is to be displayed, so as to display the tool box with a different content in accordance with the position at the upper, lower, right, and left portions of the end areas, and the body text area detected by the processor.
Ahn explicitly teaches wherein the data displayed in the display area includes end areas provided at upper, lower, right, and left portions, and a body text area, wherein the end areas provided at the upper, lower, right, and left portions in the data displayed in the display area are areas toward an inner side from different ends of the data displayed in the display area, wherein the upper portion and the lower portion are in two opposite ends of the data t displayed in the display area, and the right portion and the lower portion are in two other opposite ends of the data displayed in the display area, wherein the body text area is surrounded by the upper, lower, right, and left portions (“Ahn”, [0092]-[0093], Fig. 9 shows a screen displaying a movie file includes end areas); and 
(“Ahn”, Figs. 6, [0085], S315, display hidden menu at location where cursor is position; Fig. 9, [0094]-[0096], display hidden menu with a different content in accordance with the cursor position includes end areas of the screen, menu 107a is different with menu 107b).
Hayasaka and Ahn are analogous art to the claimed invention because they are concerning with displaying a tool box according to a position designated by a user (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hayasaka and Ahn that provide a method for displaying the content of the tool box differently according to a position designated by a user with Ahn additionally includes displaying the tool box with a different content in accordance with the position at the upper, lower, right, and left portions of the end areas, and the body text area detected by the processor. One would therefore be motivated to combine these teachings as in doing so would be convenient to provide hidden menu at a particular location, thus it is not necessary to always display menus on a small screen.
Claim 11: Hayasaka and Ahn teach the information processing apparatus according to claim 1, wherein the processor is configured to perform detect a content of a last operation performed by the user before the position is detected, and the processor is (“Hayasaka”, Abstract , display edit menus differently in accordance with a relative positional relationship between a position of the target and a cursor position in the past, and Figs. 9 and 10 [0115]- [0117]).

Claim 14: Claim 14 is directed to A non-transitory computer readable medium storing a program for implementing the method steps of claim 1. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to An information processing apparatus for implementing the method steps of claim 1. Therefore, claim 15 is rejected under similar rationale.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka and Ahn in view of PARK et al. (US Pub 2014/0040741 A1, hereinafter “PARK”).

Claim 2: Hayasaka and Ahn teach the information processing apparatus according to claim 1, however, Hayasaka and Ahn do not explicitly teach the following feature, taught by PARK who teaches
wherein the display area includes only the data to be edited and a background of the data to be edited (“PARK”, Figs. 4, 5, and 7, [0115], [0120], [0133], display area 151 includes widget, multi-widget content and empty space to be edited (read: background), and 
the processor is configured to perform control so as to display the content of the tool box differently between a case where the position is in an area of the data to be edited and a case where the position is in an area of the background (“PARK”, Figs. 4, 5, and 7, [0115], [0120], [0133], display the content of edit menus 430, 510 different than edit menu 720).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hayasaka, Ahn, and PARK that provide a method for displaying the content of the tool box differently between a case where the position is in an area of the data to be edited and a case where the position is in an area of the background. One would therefore be motivated to combine these teachings as in doing so would be useful to provide suggested commands therefore a user does not have to spend time searching for a command in various menus which increase productivity and reduce frustration.

Claim 3: Hayasaka, Ahn, and PARK teach the information processing apparatus according to claim 2,
wherein the processor is configured to perform control so as to display a tool box for use to edit the data to be edited in the case where the position is in the area of the data to be edited (“PARK”, Figs. 4, 5, [0115], [0120], display edit menus 430 and 510), and 
(“PARK”, Fig. 7, [0133], display edit menu 720).
The same motivation that was utilized in the rejection of claim 2, applies equally as well to claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka and Ahn, in view of PARK, and further in view of JEON (US Pub 2014/0157200 A1).

Claim 4: Hayasaka, Ahn, and PARK teach the information processing apparatus according to claim 3, however, Hayasaka, Ahn, and PARK do not explicitly teach the following feature, taught by JEON, who teaches wherein the tool box for use other than to edit the data to be edited includes a tool related to an output mode of the data to be edited (“JEON”, Fig. 10A, [0120], [0121]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Hayasaka, Ahn, PARK, and JEON that provide a method for displaying the content of the tool box differently. One would therefore be motivated to combine these teachings as in doing so would be useful to provide suggested commands therefore a user does not have to spend time searching for a command in various menus which increase productivity and reduce frustration.

Claim 8-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka and Ahn, in view of Borzello et al. (US Pub. 2014/0201672 A1, hereinafter “Borzello”).
Claim 8: Hayasaka, Ahn, and Borzello teach the information processing apparatus according to claim 6, wherein the inscription includes at least one of an approval mark, a date mark, and a stamp, and the mark includes a sticky note that enables input of a comment (“Borzello”, Figs. 6 and 7A-7C, [0066]-[0070]).
The same motivation that was utilized in the rejection of claim 7, applies equally as well to claim 8.
Claim 9: Hayasaka and Ahn teach the information processing apparatus according to claim 1, however, Hayasaka and Ahn do not explicitly teach the following feature, taught by Borzello who teaches wherein the data to be edited includes a body text area that includes a character string portion that includes a plurality of character strings and a margin portion that excludes the character string portion, and the processor is configured to perform control so as to display the content of the tool box differently between a case where the position is in the character string portion and a case where the position is in the margin portion (“Borzello”, Figs. 6 and 7A-7C, [0066]-[0070]).
The same motivation that was utilized in the rejection of claim 7, applies equally as well to claim 9.Claim 10: Hayasaka, Ahn, and Borzello teach the information processing apparatus (“Borzello”, Figs. 6 and 7A-7C, [0066]-[0070]).
The same motivation that was utilized in the rejection of claim 7, applies equally as well to claim 10.
Claim 12: Hayasaka and Ahn teach the information processing apparatus according to claim 11, however, Hayasaka and Ahn do not explicitly teach the following feature, taught by Borzello who teaches
wherein the data to be edited includes end areas provided at upper, lower, right, and left portions (“Borzello”, Figs. 6 and 7A-7C, e.g., data to be edited includes upper end area), and 
in a case where the position is in the upper and lower end areas and the content of the last operation is an operation to designate a size, the processor is configured to perform control so as to display a tool box that includes a tool for applying an annotation correlated with the upper and lower portions of the end areas, and so as to display the annotation in accordance with the size in a case where the tool is selected (“Borzello”, [0043], [0057], the toolbar includes command font size, Figs. 6 and 7A-7C, [0067]-[0070]).
The same motivation that was utilized in the rejection of claim 7, applies equally as well to claim 12.
Claim 13: Hayasaka, Ahn, and Borzello teach the information processing apparatus according to claim 12, wherein the annotation is an inscription that is applicable to the data to be edited (“Borzello”, Figs. 6 and 7A-7C, [0067]-[0070]).
The same motivation that was utilized in the rejection of claim 7, applies equally as well to claim 13.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170220567 (Masson) — discloses a system and method that provides a contextual menu overlays the document display and may vary in its position.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143